—In an action to recover damages for wrongful eviction, the defendant Town of East Hampton appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered June 15, 1998, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it and granted the plaintiffs’ cross motion to strike its answer and for summary judgment against it on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs were entitled to summary judgment against the appellant on the issue of liability. The plaintiffs and the appellant entered into a month-to-month tenancy. It was undisputed that the appellant gave no notice or demand for rent before removing the plaintiffs’ property and re-letting the leased premises (see, Real Property Law § 232-b; Kepo, Inc. v Romano, 85 AD2d 621). Contrary to the appellant’s conten*274tions, the evidence did not establish that the plaintiffs abandoned or surrendered the premises (cf., Ritz Entertainment Org. v Unity Gallega, 166 AD2d 186). O’Brien, J. P., Gold-stein, Luciano and Schmidt, JJ., concur.